837 F.2d 1098
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Petr T. VON DENEEN, Petitioner,v.DEPARTMENT OF TRANSPORTATION, Respondent.
No. 87-3405.
United States Court of Appeals, Federal Circuit.
Dec. 29, 1987.

Before RICH, Circuit Judge, COWEN, Senior Circuit Judge, and BISSELL, Circuit Judge.
PER CURIAM.


1
Petr T. von Deneen petitions for review of the decision of the Merit Systems Protection Board (board) in Docket No. DC315H8610379, dismissing for lack of jurisdiction von Deneen's appeal of his removal.  The decision is affirmed on the basis of the board's opinion.